It is urged that when a building and loan association has cash on hand on January 1st so much of this amount as may be required to pay its general taxes for such fiscal year should be exempt from taxation.
In the instant case, the cash on hand as of January 1st for each of the years 1923, 1924, and 1925, is taxed at the ad valorem rate. Under section 9719, C. O. S. 1921, taxes are due the first day of November. In this case it is not shown that dividends had been declared prior to the date said taxes became due and payable, nor is it shown that any money had been reserved to pay said taxes which became a liability and which could not be paid prior to the 1st day of January, by reason of the tax rolls not having been completed and delivered to the county treasurer.
The rehearing is denied.
Note. — See under (1) 25 R. C. L. 1093; R. C. L. Perm. Supp. p. 5652; R. C. L. Pocket Part, title "Statutes," § 309; 26 R. C. L. 313; R. C. L. Perm. Supp. p. 5750; R. C. L. Pocket Part, title "Taxation," § 274.